Warner, Chief Justice.
This case came on to be heard in the Court below on an appeal from the Court of Ordinary. It appears, from the record, that Moultrie died intestate, in August, 1862, leaving a widow and six children, four of whom were by a former wife, and two by the wife living at the time of his death. In April, 1863, the widow of Moultrie died intestate, and Reid was appointed administrator on her estate. The widow died within the time allowed by law for making her election to take a child’s part of the real estate of her deceased husband, in lieu of dower, and without having made such an election. The Court decided that, in the distribution of the real estate of Moultrie, the intestate, that the administrator of his widow was entitled to receive one share — that is to say, one-seventh part thereof. This was error, according to the ruling of this Court in Beavors vs. Winn et al., 9 Georgia Reports, 189. The decision of the Court in that case controls the question made by the record in this case.
Let the judgment of the Court below be reversed.